Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 36-37 and 39-55 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claims 36, 42 and 49 recite, inter alia, wherein the at least one measurement configuration informs the user equipment, that the user equipment is allowed to perform an autonomous handover from the first cell to the second cell without transmitting the measurement report to the first cell, and wherein the at least one measurement configuration further indicates at least one of: a condition triggering the autonomous handover, or the second cell as a target cell for the autonomous handover; performing, based at least on the at least one measurement configuration, a measurement of a signal quality of the second cell; and in response to the measurement indicating that the second cell provides a better signal quality than the first cell, performing the autonomous handover to the second cell, wherein the autonomous handover to the second cell is performed without transmitting the measurement report to the first cell, and wherein the performance of the autonomous handover changes the current serving cell of the user equipment from the first cell to the second cell. 

Dependent Claims are allowed as being dependent upon the allowed Independent Claim(s). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196.  The examiner can normally be reached on 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DINH NGUYEN/Primary Examiner, Art Unit 2647